Exhibit 10.1

 

Hiland Partners
Long-Term Incentive Plan

 

Grant of Restricted Units

 

Grantee:

 

 

 

 

 

Grant Date:

 

, 200

 

 

1.                                       Grant of Restricted Units.  Hiland
Partners GP, L.L.C. (the “Company”) hereby grants to you              Restricted
Units under the Hiland Partners Long-Term Incentive Plan (the “Plan”) on the
terms and conditions set forth herein and in the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any conflict
between the terms of this Agreement and the Plan, the Plan shall control. 
Capitalized terms used in this Agreement but not defined herein shall have the
meanings ascribed to such terms in the Plan, unless the context requires
otherwise.

 

2.                                       Regular Vesting.  Except as otherwise
provided in Paragraph 3 below, the Restricted Units granted hereunder and any
distributions made by the Company with respect to the Restricted Units shall
vest on the anniversary of the Grant Date as follows:

 

 

 

Cumulative

 

Grant Date

 

Vested Percentage

 

 

 

 

 

 

 

 

 

 

Distributions on a Restricted Unit shall be held by the Company without interest
until the Restricted Unit with respect to which the distribution was made
becomes vested or is forfeited.  Upon vesting any distributions being held with
respect to such vested Restricted Unit shall be paid to you; similarly, upon
forfeiture of the Restricted Unit any distributions being held with respect to
such forfeited Restricted Unit shall be forfeited.

 

3.                                       Events Occurring Prior to Regular
Vesting.

 

(a)                                  Death or Disability.  If your employment
with the Company terminates as a result of your death or a disability that
entitles you to benefits under the Company’s long-term disability plan, the
Restricted Units then held by you automatically will become fully vested upon
such termination.

 

--------------------------------------------------------------------------------


 

(b)                                 Termination by the Company other than for
Cause.  If your employment is terminated by the Company for any reason other
than “Cause,” as determined by the Company in accordance with its employment
policies, the Restricted Units then held by you automatically will become fully
vested upon such termination.

 

(c)                                  Other Terminations.  Except as provided in
Paragraph 2 hereof, if you terminate from the Company for any reason other than
as provided in Paragraphs 3(a) and (b) above, all unvested Restricted Units then
held by you automatically shall be forfeited without payment upon such
termination.

 

(d)                                 Change of Control.  All outstanding
Restricted Units held by you automatically shall become fully vested upon a
Change of Control.

 

For purposes of this Paragraph 3, “employment with the Company” shall include
being an employee of or a director or consultant to the Company or an Affiliate.

 

4.                                       Unit Certificates.  A certificate
evidencing the Restricted Units shall be issued in your name, pursuant to which
you shall have all voting rights.  The certificate shall bear the following
legend:

 

The Units evidenced by this certificate have been issued pursuant to an
agreement made as of                               , 200    , a copy of which is
attached hereto and incorporated herein, between the Company and the registered
holder of the Units, and are subject to forfeiture to the Company under certain
circumstances described in such agreement.  The sale, assignment, pledge or
other transfer of the Units evidenced by this certificate is prohibited under
the terms and conditions of such agreement, and such Units may not be sold,
assigned, pledged or otherwise transferred except as provided in such agreement.

 

The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the restrictions lapse pursuant to the terms of this Agreement.  Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the restrictions. 
Upon the lapse of the restrictions without forfeiture, the Company shall cause a
certificate or certificates to be issued without legend in your name in exchange
for the certificate evidencing the Restricted Units.

 

5.                                       Limitations Upon Transfer.  All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process.  Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

2

--------------------------------------------------------------------------------


 

6.                                       Restrictions. By accepting this grant,
you agree that any Units which you may acquire upon vesting of this award will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  You also agree
that (i) the certificates representing the Units acquired under this award may
bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws, (ii) the Company may refuse
to register the transfer of the Units acquired under this award on the transfer
records of the Partnership if such proposed transfer would in the opinion of
counsel satisfactory to the Partnership constitute a violation of any applicable
securities law, and (iii) the Partnership may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units to be
acquired under this award.

 

7.                                       Withholding of Tax.  To  the  extent
that the grant or vesting of a Restricted Unit results in the receipt of
compensation by you with respect to which the Company or an Affiliate has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by you that are acceptable to the Company or such Affiliate, you
shall deliver to the Company or the Affiliate such amount of money as the
Company or the Affiliate may require to meet its withholding obligations under
such applicable law.  No issuance of an unrestricted Common Unit shall be made
pursuant to this Agreement until you have paid or made arrangements approved by
the Company or the Affiliate to satisfy in full the applicable tax withholding
requirements of the Company or Affiliate with respect to such event.

 

8.                                       Insider Trading Policy.    The terms of
the Company’s Insider Trading Policy are incorporated herein by reference.

 

9.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successor or successors of the
Company and upon any person lawfully claiming under you.

 

10.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Restricted
Units granted hereby.  Without limiting the scope of the preceding sentence, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect.  Any modification of this Agreement shall be effective only if it is
in writing and signed by both you and an authorized officer of the Company.

 

11.                                 Governing Law.  This grant shall be governed
by, and construed in accordance with, the laws of the State of Oklahoma, without
regard to conflicts of laws principles thereof.

 

3

--------------------------------------------------------------------------------


 

 

Hiland Partners GP, L.L.C.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------

 

 

 